The finding was based on legally sufficient evidence and was *367not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The victim had ample time to view appellant and the accomplice as they walked towards him in broad daylight, enabling him to remember appellant, especially since appellant was the one who first demanded his bag, pulled him to a nearby building and then placed a gun about 20 inches from his face. Any minor discrepancy regarding the time that the incident occurred "merely presented an issue of fact for the court to assess in determining [his] credibility” (Matter of Mikal M., 191 AD2d 381, 382). Concur — Wallach, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.